DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 17 and 19, the previous Section 112 rejection is withdrawn as moot.  
Double Patenting
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) has been filed which overcomes the nonstatutory double patenting rejection.  

Allowable Subject Matter
Claims 1-20 are allowed.   
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claims 1, 17 and 19, the closest prior art of record is Yang et al., US 2017/0173917 and Kotliar et al., US 5,912,062.  Yang teaches a compression molded product made from unshredded, intact carpet layers. The product made according to Yan may include four carpet layers and further does not require the use of additional adhesive or binder. Although Yang discloses its carpet layer may be oriented at any combination of upside up and upside down, Yang does not teach or suggest the methods of claims 1, 17 and 19 that require a first heating and cooling of two layers of carpet oriented in a particular side-to-side arrangement to form a fused carpet layer, followed by a second heating and cooling of the fused layer with two 
Although it is known in the art to use one or more heating and cooling cycles to prepare a composite flooring having a plurality of layers (Kunzler, US 2019/0032330), there is no teaching or suggestion in Kunzler, or the other prior art of record, for combining a step-wise method of Kunzler directed to floor core, wear and film layers, to the method of processing a plurality of carpet layers into a composite taught by Yang or Kotliar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748